UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A AMENDMENT NO. 1 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-2 CUTERA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. Amount Previously Paid: Form, Scheduleor Registration Statement No.: Filing Party: Date Filed: May 19, 2017 Dear Stockholder: Cutera, Inc. (the “Company”), has filed today supplemental materials (the “Supplement”) to the Definitive Proxy Statement relating to the Company’s 2017 Annual Meeting of Stockholders filed with the Securities and Exchange Commission on May 1, 2017. Attached to the Supplement is an additional proxy card soliciting your vote with respect to the matters described therein, including an additional Proposal Six not included on the original proxy card. Any proxies that have already been submitted will continue to be effective. If you have not already submitted your proxy, please complete and return the proxy card as soon as possible – even if you expect to attend the Annual Meeting of Stockholders . If you have already submitted your proxy, we request that you vote again so that your vote on Proposal Six may be counted. You may revoke your proxy at any time before it has been voted by delivering to the Company a written notice of revocation or a duly executed proxy card with a later date, or by attending the Annual Meeting of Stockholders on June 14, 2017, at 9.00 a.m. PDT, and voting in person. Sincerely, President and Chief Executive Officer AMENDMENTNO.1TOPROXYSTATEMENT FOR 2017 ANNUALMEETINGOFSTOCKHOLDERS TO BEHELDONJUNE 14, 2017 EXPLANATORY NOTE This Amendment No. 1 to Schedule 14A (“Amendment No. 1”) is being filed to amend the definitive proxy statement ofCutera, Inc. (the “Company”) for its 2017 Annual Meeting of Stockholders (“Proxy Statement”), which was filed with the Securities and Exchange Commission on May 1, 2017 (the “Original Proxy Statement”), in order to supplement a Proposal in the Original Proxy Statement and add an additional Proposal to the Original Proxy Statement. In accordance with the requirements of Section 14A of the Securities Exchange Act of 1934, as amended (which was added by the Dodd-Frank Wall Street Reform and Consumer Protection Act), and the related rules of the SEC, the Company is providing stockholders a non-binding advisory vote to approve the frequency of stockholder advisory votes on the compensation of our named executive officers (“NEOs”). At the 2011 Annual Meeting of Stockholders, our stockholders indicated their preference for us to hold advisory votes on executive compensation on an annual basis, and the Board of Directors subsequently determined that we would hold an annual advisory vote on executive compensation. Accordingly, the current frequency of our advisory votes on executive compensation is once every year. Additionally, this Amendment No. 1 includes a supplement to Proposal Four in the Original Proxy Statement, which is a proposal to approve the amendment and restatement of the Cutera, Inc. Amended and Restated 2004 Equity Incentive Plan (“the Plan”). Proposal Four included a summary of the terms of the Plan (the “Summary”). As is the nature of summaries, the Summary in our Original Proxy Statement did not track the Plan terms word for word and in the interest of brevity we believe a potential ambiguity may have been created as to what the terms of the Plan are relating to the number of shares that could be granted with respect to awards of restricted stock and restricted stock units. The supplement to Proposal Four below clarifies such ambiguity. This Amendment No. 1 affects the Notice of Annual Meeting of Stockholders; amends the Original Proxy Statement to add the voting requirements for the new Proposal Six; amends the Original Proxy Statement to add the new Proposal 6; adds additional supplemental disclosure to Proposal Four; and adds Proposal Six to the Proxy Card. All other items of the Proxy Statement are unchanged. CHANGES TO PROXYSTATEMENT The following sections of the Proxy Statement shall change in accordance with this Amendment No. 1: 1. A new Proposal Six shall be added to the Notice of Annual Meeting of Stockholders and current Proposal Six shall be renumbered Proposal Seven. The new Proposal Six is a non-binding advisory vote on the “Say-on-Pay-Frequency” proposal regarding the frequency of stockholder advisory votes on the compensation of our NEOs. The Notice is amended to read in its entirety as follows: -3- NOTICE OF 2
